Citation Nr: 0601179	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  99-00 077A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
migraine headaches.  

2.  Entitlement to service connection for a cervical spine 
condition. 

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from September 1972 to July 
1973.

The veteran's appeal as to the issues listed above arose from 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  In December 1997, 
the RO denied a claim for service connection for migraine 
headaches.  In January 2003, the RO denied a claim for 
service connection for a cervical spine condition.  In August 
2003, the RO denied a claim for service connection for post-
traumatic stress disorder (PTSD). 

In April 2004, the veteran indicated on his appeal form (VA 
Form 9) that he desired a hearing before a Member of the 
Travel Board.  However, in a statement received by the RO 
later that same month, the veteran stated that he wished to 
withdraw his request for a hearing.  See 38 C.F.R. 
§ 20.702(e) (2005).  Accordingly, the Board will proceed 
without further delay.


FINDINGS OF FACT

1.  In an unappealed decision, dated in December 1974, the RO 
denied a claim of entitlement to service connection for 
migraine headaches.

2.  The evidence received since the RO's December 1974 
decision which denied service connection for migraine 
headaches, which was not previously of record, and which is 
not cumulative of other evidence of record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has not been received since the 
RO's December 1974 decision which denied a claim of 
entitlement to service connection for migraine headaches; the 
claim for service connection for migraine headaches is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material

A review of the claims file shows that in December 1974, the 
RO denied the veteran's claim of entitlement to service 
connection for migraine headaches.  There was no appeal, and 
the RO's decision became final.  See 38 U.S.C.A. § 7105(c) 
(West 2002).

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. § 
5108.

In December 1997, the veteran filed to reopen his claim, and 
that same month the RO denied the claim.  The veteran has 
appealed.

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  For the purpose of this claim, new and 
material evidence is defined as follows: [E]vidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Id.

The definition of "new and material evidence" was revised, 
but the revision applies to claims for benefits received by 
VA on or after August 29, 2001.  66 Fed. Reg. 45620, 45629 
(August 29, 2001).  As the veteran's claim was received 
before that date, the new definition does not apply in this 
case.

The most recent and final denial of this claim was the RO's 
decision dated in December 1974.  Therefore, the Board must 
determine if new and material evidence has been submitted 
since the RO's December 1974 decision.  See 38 U.S.C.A. 
§ 5108.  When determining whether the evidence is new and 
material, the specified basis for the last final disallowance 
must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).

The evidence of record at the time of the RO's December 1974 
decision included the veteran's service medical records, 
which showed that in October 1972, he was treated for 
complaints of headache after he banged his head.  There was 
no diagnosis.  Later that same day, he was treated for 
complaints of a right-sided headache and neck symptoms 
(otherwise not described).  The impression was viral UR 
(upper respiratory infection).  The veteran's separation 
examination report, dated in July 1973, showed that his 
neurological condition was clinically evaluated as normal.  

As for the post-service evidence, it consisted of a VA 
hospital report, dated in October 1974, which showed that the 
veteran was admitted for about two weeks for complaints of 
having "trouble getting his thoughts together," and 
difficulties communicating with other people.  The reports 
show that on examination, the veteran complained of frequent 
headaches, and numbness around his face, since May 1974.  The 
diagnosis was personality disorder, passive-aggressive type.  

At the time of the RO's December 1974 denial of the claim, 
there was no competent evidence showing that the veteran 
currently had migraine headaches, or that migraine headaches 
were related to his service.

Evidence received since the RO's December 1974 decision 
consists VA and non-VA medical treatment reports, dated 
between 1974 and 2003.  This evidence includes additional 
reports from the veteran's October 1974 VA hospitalization, 
which do not contain any additional relevant evidence.  
Subsequently dated evidence shows that the veteran complained 
of headaches.  See e.g., VA progress note, dated in June 
1981; April 1993 VA examination report.  His other medical 
conditions included hypertension.  See e.g., April 1993 VA 
examination report.  Numerous other reports indicate that the 
veteran sustained a head injury in 1975 that resulted in a 
loss of consciousness for about eight days.  See e.g., VA 
progress notes, dated in June and October of 1990; April 1993 
VA examination report; appellant's substantive appeal (VA 
Form 9), received in April 1994.  He has been diagnosed with 
tension headaches and migraine headaches.  See March 1985 VA 
progress note (migraine headaches); June 1990 VA progress 
note (tension headaches).    

This evidence that was not of record at the time of the RO's 
December 1974 decision, is not cumulative, and is "new" 
within the meaning of 38 C.F.R. § 3.156.  However, the Board 
finds that this evidence is not material.   The evidence 
suggests that the veteran has a current headache disability.  
Even assuming arguendo that a current headache disability is 
shown, none of the new evidence includes competent evidence 
of a nexus between a headache disorder and the veteran's 
service.  The Board therefore finds that the submitted 
evidence does not bear directly and substantially upon the 
specific matter under consideration, and by itself or in 
connection with evidence previously assembled, it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See e.g., Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).  The claim is therefore not 
reopened.  


II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the veteran a notice letter in October 
2003, (hereinafter "VCAA notification letter") that 
informed him of the type of information and evidence 
necessary to support his claims.  In addition, by virtue of 
the rating decision on appeal, the statement of the case 
(SOC), and a supplemental statement of the case (SSOC), he 
was provided with specific information as to why this 
particular claim was being denied, and of the evidence that 
was lacking.  

With regard to elements (2) and (3), the Board notes that the 
RO's VCAA notification letter informed the veteran of his and 
VA's respective responsibilities for obtaining information 
and evidence under the VCAA.  See 38 U.S.C.A. § 5107(a) (West 
2002); 38 C.F.R. § 3.159(c)(1-3) (2005).  

Finally, with respect to element (4), the Board notes that 
the RO's VCAA notification letter contained a specific 
request for the veteran to provide additional evidence in 
support of his claim.  He was asked to identify all relevant 
treatment and to complete authorizations (VA Forms 21-4138 
and 21-4142) for all evidence that he desired VA to attempt 
to obtain.  In addition, he was supplied with the complete 
text of 38 C.F.R. § 3.159(b)(1) by way of the April 2004 
SSOC.  

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

Additionally, any defect with respect to the timing of the 
VCAA notice in this case was nonprejudicial.  There is no 
indication that the outcome of the case has been affected, as 
all evidence received has been considered by the RO.  
Accordingly, there is no indication that the outcome of the 
case would have been different had the appellant received 
pre-adjudicatory notice.  He has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claims.  See Mayfield v. Nicholson, 19 Vet. App. 220 
(2005).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA and non-VA medical records.  Although he has not 
been afforded an examination, and an etiological opinion has 
not been obtained, these are not required, as the Board has 
determined that new and material evidence has not been 
presented to reopen this claim.  See 38 U.S.C.A. § 5103A(f) 
(West 2002).  The Board concludes, therefore, that a decision 
on the merits at this time does not violate the VCAA, nor 
prejudice the appellant under Bernard v. Brown, 4 Vet. App. 
384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  
ORDER

New and material evidence not having been submitted, service 
connection for migraine headaches is denied.  


REMAND

The veteran argues that service connection is warranted for a 
cervical spine condition and PTSD.  He asserts that he has 
the claimed conditions as a result of, in whole or in part, 
an incident in October 1972 in which he was assaulted by his 
company commander (a petty officer) during boot camp 
(hereinafter "Petty Officer P").  See veteran's claim, 
received in December 1997; veteran's substantive appeal (VA 
Form 9), received in April 2004.  Specifically, he asserts 
that Petty Officer P struck him in the back of his neck.  In 
addition, with regard to the claim for PTSD, it is argued 
that the veteran was harassed throughout his service, to 
include his fellow sailors wanting to fight him.  See 
statement of accredited representative in appealed case, 
received in July 2005.  With regard to the claim for a 
cervical spine disorder, he has also stated that he passed 
out "on the tarmac" on one occasion and hit his head.  With 
regard to both claims, in his December 1997 claim, the 
veteran stated that Petty Officer P smashed him against a 
locker, at which time he hit his head.  

The veteran's personnel file, and service medical records, 
have been associated with the claims files.  They do not 
appear to mention an assault.  As noted in Part I., an 
October 1972 medical record shows that he was treated for 
complaints of headache after he banged his head.  There was 
no diagnosis.  Later that same day, he was treated for 
complaints of a right-sided headache and neck symptoms 
(otherwise not described).  The impression was viral UR 
(upper respiratory infection.  There are no other reports 
noting head or cervical spine trauma, or an assault.  The 
veteran's personnel file contains reports dated in June and 
July of 1973 that indicate that he was found to have a 
personality disorder, that he was not recommended for 
reenlistment, and that his attitude had alienated members of 
his crew and caused discontent among his division.  

The veteran's PTSD claim is based, in part, on allegations of 
personal assault.  Where, as here, the record does not 
contain conclusive documentation that a personal assault 
occurred, alternative evidence might still establish an 
inservice stressful incident.  See 38 C.F.R. § 3.304(f)(3).  
In addition, under 38 C.F.R. § 3.304(f)(3), VA will not deny 
a post-traumatic stress disorder claim that is based on in-
service personal assault without first advising the claimant 
that evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence. 

In this case, it does not appear that the veteran has been 
provided with notice in accordance with 38 C.F.R. 
§ 3.304(f)(3).  See duty to assist letters, dated in February 
2003, October 2003; April 2004 SOC.  On remand, he should be 
so notified.  See also VA ADJUDICATION PROCEDURE MANUAL M21-1 
("MANUAL 21-1"), Part VI, paragraph 11.38b(2).  

The claims files currently include opinions that the veteran 
has the claimed conditions, and that the claimed conditions 
may be related to service.  See September 2002 report from 
Mohsen M. Hamza, M.D.; March 2003 statement from Neil 
Hartman, M.D.  However, the Board notes that neither of these 
opinions appear to have been based on a review of the claims 
files.  VA's statutory duty to assist the veteran includes 
the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  In this case, the veteran has not yet 
been afforded VA examinations.  On remand, he should be 
scheduled for examinations, to include etiological opinions, 
as appropriate.

With regard to the claim for PTSD, the claims files include a 
number of reports which indicate that the veteran has a post-
service stressor.  Specifically, as noted in Part I of this 
decision, he has reported that he was assaulted in 1975, and 
that as a result he was in a coma for about eight days.  The 
examiner should comment on the post-service stressor, as well 
as the presence or absence of any other traumatic events and 
their relevance to the current symptoms.  See M21-1, Part VI, 
11.38e.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center for the following 
actions:

1.  The veteran should be provided with 
notice in accordance with 38 C.F.R. 
§ 3.304(f)(3).  

2.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine whether he has PTSD under the 
criteria as set forth in DSM- IV.  The RO 
should provide the examiner with a 
summary of any verified stressor(s), as 
well as the all evidence pertaining to 
changes in behavior at the time of the 
claimed stressor(s).  The examiner should 
also be notified that the veteran has 
reported a history of a stressor after 
separation from service, specifically, 
that he was the victim of an assault in 
1975.  The claims files should be 
provided to the examiner in connection 
with the examination, and the examiner 
should indicate that the claims files 
have been reviewed.

If, and only if, PTSD is found, the 
examiner should provide an opinion as to 
whether it is as least as likely as not 
(i.e., whether there is a 50 percent or 
greater likelihood) that PTSD can be 
related to the stressor or stressors 
reported by the veteran and established 
as having occurred during his active 
service.  The examiner's conclusion 
should discuss any documented behavior 
changes following the alleged 
incident(s).  The examiner should comment 
on the relevance of the veteran's post-
service stressor (i.e., being the victim 
of an assault in 1975), as well as the 
presence or absence of any other 
traumatic events and their relevance to 
the current symptoms.  See M21-1, Part 
VI, 11.38e

3.  The RO should schedule the veteran 
for an orthopedic examination in order to 
ascertain the nature and etiology of any 
current cervical spine disability.  An 
opinion should be provided as to whether 
it is at least as likely as not (i.e., a 
likelihood of 50 percent or greater) that 
any current cervical spine disability was 
either initially manifested during 
service or was otherwise related to any 
disease or injury present during service.  
The rationale for all opinions expressed 
must be provided.  The claims files must 
be provided to the examiner in connection 
with the examination, and the examiner 
should indicate that the claims files 
have been reviewed.

4.  Thereafter, the RO should 
readjudicate the claims.  If either of 
the benefits sought on appeal remains 
denied, the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  The claims files 
should then be returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


